Exhibit 10.1

 

EXECUTION VERSION

 

$400,000,000

 

PDC ENERGY, INC.

 

6.125% Senior Notes due 2024

 

Purchase Agreement

 

September 12, 2016

 

J.P. Morgan Securities LLC

 

As Representative of the

several Initial Purchasers listed

in Exhibit A hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

PDC Energy, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Exhibit A hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$400,000,000 principal amount of its 6.125% Senior Notes due 2024 (the
“Securities”).  The Securities will be issued pursuant to an Indenture to be
dated as of September 15, 2016 (the “Indenture”) among the Company and U.S. Bank
National Association, as trustee (the “Trustee”).

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company has prepared a preliminary offering
memorandum dated September 12, 2016 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities.  Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (the “Agreement”). 
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement.  References herein to the Preliminary Offering

 

--------------------------------------------------------------------------------


 

Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein
and any reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed after such date and incorporated by
reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Exhibit B
hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.

 

The Company has entered into an Asset Purchase and Sale Agreement (the “Asset
Purchase Agreement”) dated as of August 23, 2016 with 299 Resources, LLC, 299
Production, LLC and 299 Pipeline, LLC (the “Asset Sellers”) and a Stock Purchase
and Sale Agreement (the “Stock Purchase Agreement”) dated as of August 23, 2016
with the sellers party thereto and Arris Petroleum Corporation (the “Target”)
(the Stock Purchase Agreement, together with the Asset Purchase Agreement, the
“Acquisition Agreements”) to purchase certain assets of the Asset Sellers and
all of the outstanding capital stock of the Target, as described in the Time of
Sale Information and the Offering Memorandum. The term “Acquisition Agreements”
as used herein shall include all exhibits, schedules and attachments to such
Acquisition Agreements. The term “Acquisition” as used herein shall refer to the
transactions contemplated by the Acquisition Agreements.

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

 

1.                                      Purchase and Resale of the Securities.

 

(a)                                 The Company agrees to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Exhibit A hereto at a price equal to 98.25% of the principal amount thereof
plus accrued interest, if any, from September 15, 2016 to the Closing Date.  The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The Company understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

(A)                               within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Exhibit D hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Sections 6(g) and 6(i),
counsel for the Company and counsel for the Initial Purchasers, respectively,
may rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above (including Exhibit D hereto), and each Initial
Purchaser hereby consents to such reliance.

 

(d)                                 The Company acknowledges and agrees that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser; provided, however, that any
such affiliate shall be subject to the same obligations as its affiliated
Initial Purchaser hereunder, and that such Initial Purchaser shall be liable for
any breach of those obligations by such affiliate.

 

(e)                                  The Company acknowledges and agrees that
each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person.  Additionally, neither the
Representative nor any other Initial Purchaser is advising the Company or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  The Company shall consult with its own advisors concerning
such matters

 

3

--------------------------------------------------------------------------------


 

and shall be responsible for making its own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company with respect thereto. Any review by the Representative
or any Initial Purchaser of the Company and the transactions contemplated hereby
or other matters relating to such transactions will be performed solely for the
benefit of the Representative or such Initial Purchaser, as the case may be, and
shall not be on behalf of the Company or any other person.

 

2.                                      Payment and Delivery.

 

(a)                                 Payment for and delivery of the Securities
will be made at the offices of Davis Polk & Wardwell LLP at 10:00 A.M., New York
City time, on September 15, 2016, or at such other time or place on the same or
such other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date”.

 

(b)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representative against delivery to the nominee of The Depository
Trust Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of the Securities duly
paid by the Company.  The Global Note will be made available for inspection by
the Representative not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

 

3.                                      Representations and Warranties of the
Company.  The Company represents and warrants to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

 

(b)                                 Additional Written Communications.   The
Company (including its agents and representatives, other than the Initial
Purchasers in their capacity as such) has not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by the

 

4

--------------------------------------------------------------------------------


 

Company or its agents and representatives (other than a communication referred
to in clauses (i) and (ii) below) an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Exhibit B hereto, including a term sheet substantially in
the form of Exhibit E hereto, which constitute part of the Time of Sale
Information, and (iv) any electronic road show or other written communications,
in each case used in accordance with Section 4(c).  Each such Issuer Written
Communication, when taken together with the Time of Sale Information at the Time
of Sale, did not, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in any Issuer
Written Communication.

 

(c)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when filed with the Commission, conformed or will conform,
as the case may be, in all material respects to the requirements of the Exchange
Act, and the rules and regulations of the Commission thereunder, and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)                                 Financial Statements.  The financial
statements and the related notes thereto included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum present
fairly the financial position of the Company and its consolidated subsidiaries
and Arris Petroleum Corporation as of the dates indicated and the results of
their operations and the changes in their cash flows for the periods specified;
such financial statements have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby; and the other financial information relating to the
Company and its consolidated subsidiaries and Arris Petroleum Corporation
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of the
Company and its consolidated subsidiaries, or the records of Arris Petroleum
Corporation, as applicable, and presents fairly the information shown thereby.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

 

(e)                                  Pro Forma Financial and Other Information. 
The pro forma consolidated financial statements of the Company and its
subsidiaries and the related notes thereto included or incorporated by reference
in the Time of Sale Information and the Offering Memorandum present fairly the
information shown therein, have been prepared in

 

5

--------------------------------------------------------------------------------


 

accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and have been properly compiled on the bases described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. To the Company’s knowledge, the other
financial and non-financial information relating to the Acquisition included in
each of the Time of Sale Information and the Offering Memorandum presents
fairly, in all material respects, the information shown therein.

 

(f)                                   No Material Adverse Change.  Since the
date of the most recent financial statements of the Company included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum (i) there has not been any change in the capital stock or
other equity interest (other than the issuance of shares of Common Stock upon
exercise of warrants described as outstanding in, and grants, exercises,
forfeitures, withholdings and similar ordinary course changes relating to awards
under existing equity incentive plans described in, Time of Sale Information and
the Offering Memorandum (the “Equity Compensation Plans”)), short-term debt or
long-term indebtedness for borrowed money of the Company (other than under the
Credit Facility (as hereinafter defined), any of the Subsidiaries (as
hereinafter defined) or any drilling partnership of the Company (which are fully
set forth in Exhibit F hereto (each, a “Drilling Partnership” and collectively,
the “Drilling Partnerships”)), or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and the Subsidiaries taken as a whole; (ii) none of the
Company, any of the Subsidiaries, or, to the best knowledge of the Company after
due inquiry, any Drilling Partnership, has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and the Subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole; and (iii) neither the Company nor any of the
Subsidiaries has sustained any loss or interference with its business that is
material to the Company and the Subsidiaries taken as a whole and that is either
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case of the foregoing clauses (i), (ii) and (iii), as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum.

 

(g)                                  Organization and Good Standing.  Each
subsidiary of the Company is listed on Exhibit G hereto (collectively, the
“Subsidiaries”); provided that none of the Drilling Partnerships shall, for
purposes of this Agreement, constitute a Subsidiary of the Company. The Company
and each Subsidiary and Drilling Partnership have been duly organized or formed
and are validly existing and in good standing under the laws of their respective
jurisdictions of organization or formation, are duly qualified to do business
and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires

 

6

--------------------------------------------------------------------------------


 

such qualification, and have all organizational power and authority necessary to
own or hold their respective properties and to conduct the businesses in which
they are engaged, except where the failure to be so qualified, in good standing
or have such power or authority would not, individually or in the aggregate,
have a material adverse effect on the business, properties, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company, the Subsidiaries and the Drilling Partnerships taken as a whole or
on the performance by the Company of its obligations under this Agreement and
the Securities (a “Material Adverse Effect”).  The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the Subsidiaries listed in Exhibit G hereto and the Drilling
Partnerships listed on Exhibit F hereto.

 

(h)                                 Stock Options.  With respect to the stock
options (the “Stock Options”) granted pursuant to the stock-based compensation
plans of the Company and the Subsidiaries (the “Company Stock Plans”), (i) each
Stock Option intended to qualify as an “incentive stock option” under
Section 422 of the Code (as hereinafter defined) so qualifies, (ii) each grant
of a Stock Option was duly authorized no later than the date on which the grant
of such Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, the 1934 Act and
all other applicable laws and regulatory rules or requirements, including the
rules of the Nasdaq Global Select Market (the “Nasdaq Market”) and any other
exchange on which Company securities are traded, and (iv) each such grant was
properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the 1934 Act and all other
applicable laws. The Company has not knowingly granted, and there is no and has
been no policy or practice of the Company of granting, Stock Options prior to,
or otherwise coordinating the grant of Stock Options with, the release or other
public announcement of material information regarding the Company or the
Subsidiaries or their results of operations or prospects.

 

(i)                                     Capitalization.  The Company has an
authorized capitalization as set forth in the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization,” and all the outstanding
shares of capital stock or other equity interests of each Subsidiary and, to the
best knowledge of the Company after due inquiry, each Drilling Partnership
owned, directly or indirectly, by the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except for liens, charges, encumbrances, security interests,
restrictions on voting or transfer or other claims disclosed in the Time of Sale
Information and the Offering Memorandum pursuant to the Third Amended and
Restated Credit Agreement dated as of May 21, 2013, as

 

7

--------------------------------------------------------------------------------


 

amended, among the Company, the guarantor parties thereto, the lender parties
thereto and JPMorgan Chase Bank, N.A., as administrative agent (the “Credit
Facility”).

 

(j)                                    Due Authorization.  The Company has full
corporate right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture, the Exchange Securities, the Registration Rights
Agreement (collectively, the “Transaction Documents”) and to perform its
obligations hereunder and thereunder; and all corporate action required to be
taken for the due and proper authorization, execution and delivery by it of each
of the Transaction Documents and the consummation by it of the transactions
contemplated thereby has been duly and validly taken.

 

(k)                                 The Indenture.  The Indenture has been duly
authorized by the Company and on the Closing Date will be duly executed and
delivered by the Company and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(collectively, the “Enforceability Exceptions”).

 

(l)                                     The Securities.  The Securities have
been duly authorized by the Company and, when duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, and will be entitled to the benefits of
the Indenture, subject to the Enforceability Exceptions.

 

(m)                             The Exchange Securities.  On the Closing Date,
the Exchange Securities will have been duly authorized by the Company and, when
duly executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, enforceable against the Company in accordance with their terms, and will
be entitled to the benefits of the Indenture, subject to the Enforceability
Exceptions.

 

(n)                                 Purchase and Registration Rights Agreements.
 This Agreement has been duly authorized, executed and delivered by the Company;
and the Registration Rights Agreement has been duly authorized by the Company
and on the Closing Date will be duly executed and delivered by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, subject to
the Enforceability Exceptions, and except that rights to indemnity and
contribution hereunder and thereunder may be limited by applicable law and
public policy.

 

(o)                                 Descriptions of the Transaction Documents. 
Each Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

8

--------------------------------------------------------------------------------


 

(p)                                 No Violation or Default.  None of the
Company, any of the Subsidiaries or, to the best knowledge of the Company after
due inquiry, any of the Drilling Partnerships is (i) in violation of its charter
or by-laws or similar organizational documents; (ii) in default, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company, any of the Subsidiaries or any of
the Drilling Partnerships is a party or by which the Company, any of the
Subsidiaries or any of the Drilling Partnerships is bound or to which any of the
property, right or assets of the Company, any of the Subsidiaries or any of the
Drilling Partnerships is subject; or (iii) in violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, as disclosed in each of the Time of Sale Information and the
Offering Memorandum or for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(q)                                 No Conflicts.  The execution, delivery and
performance by the Company of each of the Transaction Documents to which each is
a party, the issuance and sale of the Securities, the issuance of the Exchange
Securities and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company, any of
the Subsidiaries or, to the best knowledge of the Company after due inquiry, any
Drilling Partnership pursuant to any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company, any of the
Subsidiaries or any Drilling Partnership is a party or by which the Company, any
of the Subsidiaries or any Drilling Partnership is bound or to which any of the
property or assets of the Company or any of the Subsidiaries or any Drilling
Partnership is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
the Subsidiaries or any Drilling Partnership or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clause (i) above, as disclosed in each of the Time of Sale Information and the
Offering Memorandum or, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(r)                                    No Consents Required.  No consent,
approval, authorization, order, license, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company of each of the
Transaction Documents to which each is a party, the issuance and sale of the
Securities, the issuance of the Exchange Securities and compliance by the
Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
(i) under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial

 

9

--------------------------------------------------------------------------------


 

Purchasers and, (ii) with respect to the Exchange Securities under the
Securities Act, the Trust Indenture Act and applicable state securities laws as
contemplated by the Registration Rights Agreement.

 

(s)                                   Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
legal, governmental or regulatory investigations, actions, suits, or proceedings
pending (“Actions”) to which the Company or any of the Subsidiaries is a party
or to which any property of the Company or any of the Subsidiaries is the
subject and, to the best knowledge of the Company after due inquiry, there are
no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which any Drilling Partnership is a party or to which any
property of any Drilling Partnership is subject, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and
no such Actions are threatened or, to the best knowledge of the Company after
due inquiry, contemplated by any governmental or regulatory authority or
threatened by others.

 

(t)                                    Independent Accountants. 
PricewaterhouseCoopers LLP, which has certified certain financial statements of
the Company and its Subsidiaries and EKS&H LLLP, which has certified certain
financial statements of Arris Petroleum Corporation, are both independent
registered public accounting firms with respect to the Company and its
Subsidiaries and Arris Petroleum Corporation, respectively, within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

 

(u)                                 Real and Personal Property.  The Company,
each of its Subsidiaries and, to the best knowledge of the Company after due
inquiry, the Drilling Partnerships, have (i) valid and defensible title to
substantially all their respective interests in their natural gas and oil
properties leased or owned by them, (ii) good and marketable title to all real
property owned by them (other than the oil and gas properties referred to in
clause (i) above) and (iii) good and marketable title to all personal property
owned by them, in each case free and clear of all liens, encumbrances and
defects, except as encumbered by the Credit Facility and as described in the
Time of Sale Information and the Offering Memorandum or such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property in the aggregate by
the Company, its Subsidiaries and, to the best knowledge of the Company after
due inquiry, the Drilling Partnerships; and all assets held under lease by the
Company, its Subsidiaries and, to the best knowledge of the Company after due
inquiry, the Drilling Partnerships, are held by them under valid, subsisting and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made of such properties and proposed to be
made of such properties by the Company, any of its Subsidiaries or, to the best
knowledge of the Company after due inquiry, the Drilling Partnerships.

 

(v)                                 Intellectual Property.  The Company, the
Subsidiaries and, to the best knowledge of the Company after due inquiry, the
Drilling Partnerships own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and

 

10

--------------------------------------------------------------------------------


 

know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses as currently conducted and as
proposed to be conducted, and the conduct of their respective businesses will
not conflict in any material respect with any such rights of others. The
Company, the Subsidiaries and, to the best knowledge of the Company after due
inquiry, the Drilling Partnerships have not received any notice of any claim of
infringement, misappropriation or conflict with any such rights of others in
connection with its patents, patent rights, licenses, inventions, trademarks,
service marks, trade names, copyrights and know-how, which could reasonably be
expected to result in a Material Adverse Effect.

 

(w)                               No Undisclosed Relationships.    No
relationship, direct or indirect, exists between or among the Company or any of
the Subsidiaries or any Drilling Partnership, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company or any
of the Subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

 

(x)                                 Investment Company Act.  The Company is not,
and immediately after giving effect to the offering and sale of the Securities
and the application of the proceeds thereof as described in each of the Time of
Sale Information and the Offering Memorandum, will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

(y)                                 Taxes.  The Company, the Subsidiaries and
the Drilling Partnerships have paid all material federal, state, local and
foreign taxes and filed all material tax returns required to be paid or filed
through the date hereof; and except as otherwise disclosed in each of the Time
of Sale Information and the Offering Memorandum, there is no material tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company, the Subsidiaries and the Drilling Partnerships or any of
their respective properties or assets.

 

(z)                                  Licenses and Permits.  The Company, the
Subsidiaries and, to the best knowledge of the Company after due inquiry, the
Drilling Partnerships possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum (other than drilling
and similar operational permits reasonably expected to be granted in the
ordinary course with respect to exploration and development activities), except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in each of
the Time of Sale Information and the Offering Memorandum, none of the Company,
any of the Subsidiaries or, to the best knowledge of the Company after due
inquiry, any of the Drilling Partnerships has received notice of any

 

11

--------------------------------------------------------------------------------


 

revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course except as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(aa)                          No Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of the Subsidiaries or, to the best
knowledge of the Company after due inquiry, the Drilling Partnerships exists or,
to the best knowledge of the Company, is contemplated or threatened and the
Company is not aware of any existing or imminent labor disturbance by, or
dispute with, the employees of any of the Company’s, the Subsidiaries’ or the
Drilling Partnerships’ principal suppliers, contractors or customers, except as
would not, individually or in the aggregate, have a Material Adverse Effect. 
Neither the Company nor any of its Subsidiaries or the Drilling Partnerships
have received any notice of cancellation or termination with respect to any
collective bargaining agreement to which it is a party.

 

(bb)                          Compliance with and Liability under Environmental
Laws.  The Company, its Subsidiaries and, to the best knowledge of the Company
after due inquiry, the Drilling Partnerships (i) are in compliance with any and
all applicable foreign, federal, state and local laws, including common law, and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or other wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses (other than permits reasonably expected to be
granted in the ordinary course with respect to exploration and development
activities) and (iii) are in compliance with all terms and conditions of any
such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, have a
Material Adverse Effect. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, there are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, individually or in the aggregate, have a Material Adverse Effect.

 

(cc)                            Hazardous Materials.  Except as disclosed in the
Time of Sale Information and the Offering Memorandum, (a) there has been no
storage, disposal, generation, manufacture, refinement, transportation, handling
or treatment of toxic wastes, medical wastes, solid wastes, hazardous wastes or
hazardous substances by the Company, any of its Subsidiaries or, to the best
knowledge of the Company after due inquiry, the Drilling Partnerships, or any of
their respective predecessors in interest, at, upon or from any of the property
now or previously owned, leased or operated by the Company, its Subsidiaries or,
to the best knowledge of the Company after due inquiry, the Drilling
Partnerships, or any of their respective predecessors in interest, in violation
of any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit, or which

 

12

--------------------------------------------------------------------------------


 

would require remedial action under any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit, except for any violation or
remedial action which would not have, or would not be reasonably likely to have,
individually or in the aggregate with all such violations and remedial actions,
a Material Adverse Effect; and (b) there has been no spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property of any toxic wastes, medical
wastes, solid wastes, hazardous wastes or hazardous substances for which the
Company, any of its Subsidiaries or, to the best knowledge of the Company after
due inquiry, the Drilling Partnerships, would be liable, except for any such
spill, discharge, leak, emission, injection, escape, dumping or release which
would not have or would not be reasonably likely to have, individually or in the
aggregate with all such spills, discharges, leaks, emissions, injections,
escapes, dumpings and releases, a Material Adverse Effect; and the terms
“hazardous wastes”, “toxic wastes”, “solid wastes”, “hazardous substances” and
“medical wastes” shall have the meanings specified in any applicable local,
state, federal and foreign laws, including Environmental Laws.

 

(dd)                          Compliance with ERISA.  (i) Each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), for which the Company or any member
of its “Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code, except for noncompliance that
could not reasonably be expected to result in material liability to the Company,
the Subsidiaries or the Drilling Partnerships;  (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan, excluding transactions effected pursuant to a
statutory or administrative exemption, that could reasonably be expected to
result in a material liability to the Company, the Subsidiaries or the Drilling
Partnerships; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, as applicable, has been
satisfied (without taking into account any waiver thereof or extension of any
amortization period) and is reasonably expected to be satisfied in the future
(without taking into account any waiver thereof or extension of any amortization
period); (iv) the fair market value of the assets of each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur that either has resulted, or could reasonably be expected to result, in
material liability to the Company, the Subsidiaries or the Drilling
Partnerships; (vi) neither the Company nor any member of the Controlled Group
has incurred, nor reasonably expects to incur, any material liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (vii) to the best knowledge of the
Company, there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the

 

13

--------------------------------------------------------------------------------


 

Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that could reasonably be
expected to result in material liability to the Company, the Subsidiaries or the
Drilling Partnerships.  None of the following events has occurred or is
reasonably likely to occur: (x) a material increase in the aggregate amount of
contributions required to be made to all Plans by the Company or the
Subsidiaries in the current fiscal year of the Company and the Subsidiaries
compared to the amount of such contributions made in the Company and the
Subsidiaries’ most recently completed fiscal year; or (y) a material increase in
the Company and the Subsidiaries’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company and the
Subsidiaries’ most recently completed fiscal year.

 

(ee)                            Disclosure Controls.  The Company and the
Subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.  The Company and the Subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

(ff)                              Accounting Controls.  The Company and the
Subsidiaries maintain a system of “internal control over financial reporting”
(as defined in Rule 13a-15(f) of the Exchange Act) that comply with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Time of Sale Information and
the Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.  Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there are no material weaknesses in the
Company’s internal controls.  The Company’s auditors and the Audit Committee of
the Board of Directors of the Company have been advised of:  (i) all significant
deficiencies and material weaknesses in the design or operation of

 

14

--------------------------------------------------------------------------------


 

internal controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 

(gg)                            Insurance.  The Company, the Subsidiaries, and,
to the best knowledge of the Company after due inquiry, the Drilling
Partnerships have insurance covering their respective properties, operations,
personnel and businesses, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company, the Subsidiaries, the
Drilling Partnerships and their respective businesses with respect to matters
covered by such insurance consistent with customary industry standards; and none
of the Company, any of the Subsidiaries or, to the best knowledge of the Company
after due inquiry, any Drilling Partnership has (i) received notice from any
insurer or agent of such insurer that material capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance or (ii) any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

 

(hh)                          Acquisition.  The Acquisition Agreements have been
duly authorized, executed and delivered by, and are valid and binding agreements
of the Company, enforceable in accordance with their terms, and, to the
knowledge of the Company, the Acquisition Agreements have been duly authorized,
executed and delivered by, and are valid and binding agreements of the Sellers
and other parties thereto, enforceable in accordance with its terms, in each
case except as enforcement thereof may be subject to or limited by bankruptcy,
insolvency or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.  The Company expects that the
Acquisition will be consummated in all material respects on the terms and by the
date and as contemplated by the Acquisition Agreements and the description
thereof set forth in the Time of Sale Information and the Offering Memorandum.
In addition, the Company has access to information regarding the Asset Sellers
and the Target under the Acquisition Agreements and, to the Company’s knowledge,
each of the representations and warranties of the Asset Sellers set forth in
Section 3.1 of the Asset Purchase Agreement and each of the representations and
warranties of the Target set forth in Sections 3.1 and 3.2 of the Stock Purchase
Agreement, in each case as may be qualified pursuant to the disclosure schedules
relating thereto, is true and correct in all material respects as of the date
hereof (except in the case of any such representation and warranty that is
qualified by materiality or by a material adverse effect, in which case such
representation and warranty shall be true and correct in all respects).

 

(ii)                                  No Unlawful Payments.  None of the
Company, any of the Subsidiaries or, to the best knowledge of the Company after
due inquiry, any Drilling Partnership or, to the best knowledge of the Company,
any director, officer, agent, employee, affiliate or other person associated
with or acting on behalf of the Company or any of the Subsidiaries has while so
acting (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an

 

15

--------------------------------------------------------------------------------


 

act in furtherance of an offer, promise, or authorization of any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977 or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.

 

(jj)                                Compliance with Anti-Money Laundering Laws. 
The operations of the Company, the Subsidiaries and, to the best knowledge of
the Company after due inquiry, the Drilling Partnerships are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions to which
the Company is subject, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency with jurisdiction over the Company (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company, any of the Subsidiaries or any Drilling Partnership with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

 

(kk)                          Compliance with OFAC.  None of the Company, any of
the Subsidiaries or, to the best knowledge of the Company after due inquiry, any
Drilling Partnership, or, to the best knowledge of the Company, any director,
officer, agent, employee, affiliate or representative of the Company, any
Subsidiaries or any Drilling Partnership is an individual or entity (“Person”)
currently subject to or the target of any sanctions administered or enforced by
the United States Government, including, without limitation, the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), (collectively,
“Sanctions”), nor is the Company located, organized or resident in a country or
territory that is the subject or target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea (each a “Sanctioned
Country”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person or entity (i) to fund or facilitate any activities of or business with
any Person, or in any country or territory, that, at the time of such funding,
is the subject or target of Sanctions (ii) to fund or facilitate any activities
of or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

(ll)                                  Solvency.  On and immediately after the
Closing Date, the Company (after giving effect to the issuance and sale of the
Securities and the other transactions related thereto as described in each of
the Time of Sale Information and the Offering

 

16

--------------------------------------------------------------------------------


 

Memorandum) will be Solvent.  As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
fair value (and present fair saleable value) of the assets of such entity is not
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) such entity is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance and sale of the Securities as
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity does not have, intend to incur or believe that it will
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that is reasonably likely to
result in a judgment that such entity is or would become unable to satisfy.

 

(mm)                  No Restrictions on Subsidiaries.  No Subsidiary is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s properties or
assets to the Company or any other Subsidiary of the Company.

 

(nn)                          No Broker’s Fees.  Neither the Company nor any of
the Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities, except
as described in each of the Time of Sale Information and the Offering
Memorandum.

 

(oo)                          Rule 144A Eligibility.  On the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(pp)                          No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(qq)                          No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the

 

17

--------------------------------------------------------------------------------


 

Initial Purchasers, as to which no representation is made) has (i) solicited
offers for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) in connection with offers and
sales of Securities outside the United States, engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.

 

(rr)                                Securities Law Exemptions.  Assuming the
accuracy of the representations and warranties of the Initial Purchasers
contained in Section 1(b) (including Exhibit D hereto) and their compliance with
their agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(ss)                              No Stabilization.  The Company has not taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

(tt)                                Margin Rules.  Neither the issuance, sale
and delivery of the Securities nor the application of the proceeds thereof by
the Company as described in each of the Time of Sale Information and the
Offering Memorandum will violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System or any other regulation of such Board of
Governors.

 

(uu)                          Forward-Looking Statements.  No forward-looking
statement (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) included or incorporated by reference in any of
the Time of Sale Information or the Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

(vv)                          Industry Statistical and Market Data.  Nothing has
come to the attention of the Company that has caused the Company to believe that
the industry statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

 

(ww)                      Sarbanes-Oxley Act.  There is and has been no failure
on the part of the Company or, to the best knowledge of the Company, any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

18

--------------------------------------------------------------------------------


 

(xx)                          Significant Subsidiaries. The Company has no
“significant subsidiaries” (within the meaning of Rule 1-02(w) of Regulation
S-X).

 

(yy)                          Oil and Gas Reserve Estimates.  The information
underlying the estimates of the oil and gas reserves of the Company, its
Subsidiaries and, to the best of the knowledge of the Company after due inquiry,
the Drilling Partnerships and the Assets from the Acquisition as described in
the Time of Sale Information and the Offering Memorandum is complete and
accurate in all material respects (or, with regard to any information underlying
the estimates prepared by any petroleum engineers retained by the seller of such
oil and gas reserves, is, to the best knowledge of the Company after reasonable
investigation, complete and accurate in all material respects); other than
production of the Company’s reserves and intervening product price fluctuations
described in the Time of Sale Information and the Offering Memorandum, the
Company is not aware of any facts or circumstances that would result in a
material adverse change in such reserves or the present value of future net cash
flows therefrom as described in the Time of Sale Information and the Offering
Memorandum.  Estimates of such reserves and present values comply in all
material respects with the applicable requirements of Regulation S-X and Subpart
1200 of Regulation S-K.

 

(zz)                            Independent Petroleum Engineers.  Ryder Scott
Company, L.P., the petroleum engineer who has consented to being named as having
reviewed certain reserve data included in the Time of Sale Information and the
Offering Memorandum, is an independent engineering firm with respect to the
Company and its Subsidiaries.  The information underlying the estimates of oil
and natural gas reserves of the Company, its Subsidiaries and, to the best
knowledge of the Company after due inquiry, the Drilling Partnerships, which the
Company prepared and supplied to Ryder Scott Company, L.P. for the purpose of
preparing the reports referred to in the Time of Sale Information and the
Offering Memorandum was true and correct in all material respects on the dates
such estimates were made and such information was supplied and was prepared in
accordance with customary industry practices. Cawley, Gillespie and
Associates, Inc., the petroleum engineer who has consented to being named as
having reviewed certain reserve data included in the Time of Sale Information
and the Offering Memorandum, is to the Company’s knowledge an independent
engineering firm with respect to Arris Petroleum Corporation. To the knowledge
of the Company, the information underlying the estimates of oil and natural gas
reserves of Arris Petroleum Corporation, which Arris Petroleum Corporation
prepared and supplied to Cawley, Gillespie and Associates, Inc. for the purpose
of preparing the reports referred to in the Time of Sale Information and the
Offering Memorandum was true and correct in all material respects on the dates
such estimates were made and such information was supplied and was prepared in
accordance with customary industry practices.

 

(aaa)                   Certificates.  Any certificate signed by an officer of
the Company or any of its Subsidiaries and delivered to the Representative or to
counsel for the Initial Purchasers shall be deemed a representation and warranty
by the Company to each Initial Purchaser as to the matters covered thereby.

 

19

--------------------------------------------------------------------------------


 

4.                                      Further Agreements of the Company.  The
Company covenants and agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, using, authorizing, approving or referring to any Issuer Written
Communication, the Company will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing, (i)
of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

20

--------------------------------------------------------------------------------


 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with applicable law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with applicable law, the Company will immediately notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with applicable
law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
use reasonable best efforts to continue such qualifications in effect so long as
required for the initial offering and resale of the Securities; provided that
the Company shall not be required to (i) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 45 days after the date
hereof, the Company will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company and having a tenor of more than
one year, except with respect to the grant by the Company to the initial

 

21

--------------------------------------------------------------------------------


 

purchasers of the option to purchase up to $25,000,000 principal amount of the
Company’s 1.125% Convertible Senior Notes due 2021 to cover over allotments.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
proceeds”.

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.   The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii) in
connection with offers and sales of Securities outside the United States, engage
in any directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 

(o)                                 No Stabilization.  The Company will not
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the

 

22

--------------------------------------------------------------------------------


 

Preliminary Offering Memorandum and the Offering Memorandum, (ii) any written
communication that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Exhibit B or prepared pursuant to Section 4(c) above (including any
electronic road show), (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the preliminary or final terms of the
Securities or their offering and/or other information that was included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by the Company
of its covenants and other obligations hereunder and to the following additional
conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Company and its officers made in any certificates delivered pursuant to
this Agreement shall be true and correct on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of the Subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined under Section 3(a)(62) under the Exchange
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Company or any of the Subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(f) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto) the effect
of which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officers’ Certificate.  At the Closing Date,
there shall not have been, since the date hereof or since the respective dates
as of which information is given in the Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement) or
the Time of Sale Information, any material

 

23

--------------------------------------------------------------------------------


 

adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its Subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, and, at the Closing Date, the Representative shall have received a
certificate of the Chief Executive Officer or an Executive Vice President or
Senior Vice President of the Company and of the Chief Financial Officer or Chief
Accounting Officer of the Company, dated as of Closing Date, to the effect that
(i) there has been no such material adverse change, (ii) the representations and
warranties of the Company in this Agreement are true and correct with the same
force and effect as though expressly made at and as of Closing Date, (iii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied at or prior to the Closing Date under or
pursuant to this Agreement, and (iv) there has been no decrease in or withdrawal
of the rating of any securities of the Company or any of its Subsidiaries by any
“nationally recognized statistical rating organization” (as defined in
Section 3(a)(62) of the 1934 Act) nor has any notice been given of any intended
or potential decrease in or withdrawal of any such rating.

 

(e)                                  Accountants’ Comfort Letters.  (i) On the
date of this Agreement and on the Closing Date, PricewaterhouseCoopers LLP shall
have furnished to the Representative, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to initial purchasers with respect to the
financial statements and certain financial information of the Company contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; and (ii) on the date of this Agreement and on the Closing
Date, EKS&H LLLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information concerning Arris Petroleum Corporation contained or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum;
provided that the letters delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to the Closing Date.

 

(f)                                   Engineers’ Letters.  On the date of this
Agreement and on the Closing Date, the Representative shall have received
letters from Ryder Scott Company, L.P. and Cawley, Gillespie and
Associates, Inc. dated the respective dates of delivery thereof and in the form
and substance reasonably satisfactory to the Representative, together with
signed or reproduced copies of such letters for each of the other Initial
Purchasers, containing statements and information with respect to such matters
as the Representative may require.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Company.  Davis Graham & Stubbs LLP, counsel for the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion and 10b-5

 

24

--------------------------------------------------------------------------------


 

statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Exhibit H hereto.

 

(h)                                 Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement, addressed to the Initial
Purchasers, of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.

 

(j)                                    Good Standing.  The Representative shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Company and the Subsidiaries in their respective jurisdictions
of organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(k)                                 Registration Rights Agreement.  The Initial
Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of the Company.

 

(l)                                     DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(m)                             Indenture and Securities.  The Indenture shall
have been duly executed and delivered by a duly authorized officer of the
Company, and the Trustee, and the Securities shall have been duly executed and
delivered by a duly authorized officer of the Company and duly authenticated by
the Trustee.

 

(n)                                 Additional Documents.  On or prior to the
Closing Date, the Company shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.

 

(o)                                 Credit Facility.  The Initial Purchasers
shall have received evidence to their satisfaction that the issuance of the
Securities will not result in a breach of the Company’s obligations under the
Credit Facility.

 

(p)                                 Chief Accounting Officer’s Certificate.  On
the date of this Agreement and on the Closing Date, the Initial Purchasers shall
have received from the chief accounting officer of the Company a certificate to
the effect as set forth in Exhibit I hereto.

 

25

--------------------------------------------------------------------------------


 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company agrees to indemnify and hold harmless each Initial Purchaser, its
officers, directors, employees, partners, members, agents and affiliates (as
defined in Rule 405) and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
reasonably incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred), joint or several, that
arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum (or any amendment or supplement thereto) or any omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use therein.

 

(b)                                 Indemnification of the Company.  Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company and its directors and officers and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the following paragraphs in the
Preliminary Offering Memorandum and the Offering Memorandum:  the second
paragraph and the ninth paragraph under the caption “Plan of distribution.”

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying

 

26

--------------------------------------------------------------------------------


 

Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reimbursed as they are incurred.  Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Company its directors and
officers and any control persons of the Company shall be designated in writing
by the Company.  The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Initial Purchasers on the other
shall be deemed to be in the same respective proportions as the net proceeds
(before deducting expenses) received by the Company from the sale of the
Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities.  The relative fault of the Company
on the one hand and the Initial Purchasers on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Initial Purchasers were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above.  The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 7, in no event
shall an Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

 

28

--------------------------------------------------------------------------------


 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on any of the New York Stock Exchange or the NASDAQ or the
over-the-counter market; (ii) trading of any securities issued or guaranteed by
the Company shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.

 

(a)                                 If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes.  As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Exhibit A hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Company shall have the right to require
each non-defaulting Initial Purchaser to purchase the principal amount of

 

29

--------------------------------------------------------------------------------


 

Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.                               Payment of Expenses.

 

(a)                                 Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, the Company
agrees to pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including any amendment or supplement thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants and EKS&H LLLP; (v) the fees and expenses incurred
in connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may reasonably designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; and (ix) all expenses incurred by the Company in connection
with any “road show” presentation to potential investors.

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 8, (ii) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this

 

30

--------------------------------------------------------------------------------


 

Agreement, the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers and directors and any
controlling persons referred to herein, and the officers, directors, employees,
partners, members, agents and affiliates of each Initial Purchaser referred to
in Section 7 hereof.  Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.  No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; (d) the term “Exchange
Act” means the Securities Exchange Act of 1934, as amended; and (e) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

 

14.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

15.                               Miscellaneous.

 

(a)                                 Authority of the Representative.  Any action
by the Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC
on behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by any standard form of telecommunication. 
Notices to the Initial Purchasers shall be given to the Representative c/o J.P.
Morgan Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax:
212-270-1063); Attention: Geoffrey Benson.  Notices to the Company shall be
given to it at PDC Energy, Inc., 1775 Sherman Street, Suite 3000, Denver,
Colorado 80203, Attention: Scott Meyers.

 

(c)                                  Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(d)                                 Submission to Jurisdiction.  The Company
hereby submits to the exclusive jurisdiction of the U.S. federal and New York
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Company waives any objection which it may now or
hereafter have to the laying of venue of any such suit or proceeding in such
courts.  The Company agrees that final judgment in any such suit, action or
proceeding brought in such court shall be conclusive and binding upon the
Company and may be enforced in any court to the jurisdiction of which Company is
subject by a suit upon such judgment.

 

(e)                                  Waiver of Jury Trial.  Each of the parties
hereto hereby waives any right to trial by jury in any suit or proceeding
arising out of or relating to this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

32

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

PDC ENERGY, INC.

 

 

 

 

 

By:

/s/ Barton R. Brookman, Jr.

 

 

Name: Barton R. Brookman, Jr.

 

 

Title: President and Chief

 

 

          Executive Officer

 

--------------------------------------------------------------------------------


 

Accepted: September 12, 2016

 

 

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

For itself and on behalf of the

 

 

several Initial Purchasers listed

 

 

in Exhibit A hereto.

 

 

 

 

 

 

 

 

By:

/s/ Meghann Altman

 

 

 

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------